                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

FREDDIE CAMPBELL, JR.                                                           PLAINTIFF
ADC #658160

V.                          CASE NO. 4:19-cv-00871 JM

MARK GOBER, et al.                                                           DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       IT IS SO ORDERED this 9th day of December, 2019.



                                             __________________________________
                                                 UNITED STATES DISTRICT JUDGE
